Exhibit 10.1 EXECUTION COPY SUCCESSION AGREEMENT This SUCCESSION AGREEMENT (the “ Agreement ”) is made and entered into as of the 13th day of November, 2011 (the “ Effective Date ”), by and among Michael T. Dan (the “ Executive ”) and The Brink’s Company, a Virginia corporation (the “ Company ”). WHEREAS , the Executive currently serves as President and Chief Executive Officer of the Company and as Chairman of the Company’s Board of Directors (the “ Board ”); WHEREAS , the Executive and the Company are parties to the Employment Agreement between the Executive and the Company, dated as of May 4, 1998, as amended by Amendments 1, 2, 3 and 4 (the “ Employment Agreement ”), which sets forth the terms and conditions of the Executive’s employment with the Company; and WHEREAS , the Executive and the Company now desire to enter into a mutually satisfactory arrangement concerning, among other things, the Executive’s eventual separation from service with the Company, and other related matters; NOW, THEREFORE , in consideration of the foregoing and the mutual covenants and agreements contained in this Agreement, the Executive and the Company agree as follows: 1. Succession . (a) Termination Date . The Executive hereby acknowledges and agrees that his employment with the Company shall terminate on December 23, 2011 (the “ Termination Date ”). Except as otherwise explicitly set forth in this Agreement, the terms and conditions set forth in the Employment Agreement shall continue to govern the Executive’s employment with the Company. For the avoidance of doubt, nothing in this Agreement shall limit any rights or obligations of the Executive under the Employment Agreement, and the Executive shall continue to participate in the Company’s compensation and benefit plans in which he currently participates or to which he is a party through the Termination Date; provided that in the event that any terms of this Agreement conflict with the terms of the Employment Agreement or any other compensation or benefit plan, the terms of this Agreement shall exclusively govern; and further provided that nothing in this Agreement shall result in the payment of duplicate amounts or benefits. (b) Resignation of Board and Officer Positions . As of the Effective Date, the Executive hereby resigns from his position as Chairman of the Board, but not as a member of the Board. Effective as of the Termination Date, the Executive shall resign from his position as the President and Chief Executive Officer of the Company, a member of the Board and a member of any committees of the Board on which he may serve, as well as of the board of directors of any of the Company’s affiliates and any other positions that he may hold within the Company and/or its affiliates. 2. Separation Payments and Benefits . In consideration of the Executive’s service to the Company and the Executive’s agreement to comply with the terms of this Agreement, the Company and the Executive mutually agree that the Executive’s separation from service from the Company for all purposes shall be treated as a termination of the Executive’s employment by the Company without Cause under the Employment Agreement and each other plan, agreement, policy or arrangement of the Company in which the Executive is a participant or to which he is a party, without prejudice to the Executive’s qualifying for “retirement” treatment under any plan, policy or arrangement of the Company as to which he has met the applicable retirement criteria as of the Termination Date. In accordance with the foregoing, the Executive shall be entitled to the payments and benefits set forth below on or following the Termination Date. (a) Severance Payments and Benefits . Not later than December 31, 2011, the Executive shall receive the severance payments and benefits described in Section 4(d) of the Employment Agreement subject to the terms thereof, including the Executive’s continued compliance with the provisions of Sections 5 (as amended by this Agreement) and 6 of the Employment Agreement. (b) Key Employees Incentive Plan . The Executive shall receive an incentive payment in respect of 2011 pursuant to the Company’s Key Employees Incentive Plan equal to his target in respect of 2011 (which is equal to his base salary), payable not later than December 31, 2011. (c) Management Performance Improvement Plan . The termination of the Executive’s employment by the Company shall constitute a “Retirement” under the terms of the Company’s Management Performance Improvement Plan (the “ Performance Plan ”). As a result, the Executive shall receive pro-rated vesting and payment of any awards granted to him under the Performance Plan which remain outstanding on the Termination Date in accordance with Section 4(b) of the Performance Plan. (d) 2005 Equity Incentive Plan . The termination of the Executive’s employment by the Company without Cause shall constitute a “Retirement” under the terms of the Company’s 2005 Equity Incentive Plan (the “ Equity Plan ”). As a result, the Executive shall be entitled to continued vesting of any awards granted to him under the Equity Plan in accordance with the terms of Section 11 thereof, and each of the Executive’s stock options shall remain exercisable until theapplicable expiration date provided for in the terms of such stock option grants. (e) Key Employees’ Deferred Compensation Program . The Executive shall receive a distribution of his accrued deferred compensation in accordance with the terms of Article 7 of the Company’s Key Employees’ Deferred Compensation Program. (f) Pension-Retirement Plan and Pension Equalization Plan . The termination of the Executive’s employment by the Company without Cause shall constitute an “Early Retirement” under the Company’s Pension-Retirement Plan and Pension Equalization Plan (collectively, the “ Pension Plans ”). As a result, the Executive shall receive payment of his accrued benefits in accordance with the terms of each of the Pension Plans as are applicable in the case of an Early Retirement. (g) Reimbursement of Professional Fees . The Company shall reimburse the Executive for the legal and other advisor fees incurred by him, determined in accordance with their standard hourly rates, in connection with the negotiation 2 and execution of this Agreement, up to a maximum of $20,000. (h) Effect of Payments on Compensatory Arrangements . The Executive acknowledges that the payments and benefits to which he becomes entitled pursuant to this Section 2 and otherwise solely on account of the termination of his employment shall not be considered in determining his benefits under any plan, agreement, policy or arrangement of the Company, including but not limited to pension and other deferred compensation arrangements. (i) Waiver of Certain Rights . The Executive agrees that in consideration of the payments and benefits set forth in this Section 2, the Executive hereby waives any rights he may have under the Employment Agreement or any other compensation or benefit plan to resign as a result of a “constructive termination” or for “good reason” (as defined in the Employment Agreement or a compensation or benefit plan) as a result of the actions contemplated by this Agreement. 3. Restrictive Covenants Generally; Nondisparagement; Effect of Certain Terminations . (a) Restrictive Covenants Generally . For the avoidance of doubt, the Executive shall continue to comply with the terms of any restrictive covenants to which he is subject, and be subject to any applicable forfeiture or repayment provisions for the violation of any such restricted covenants, in each case, as set forth in any plan, agreement, policy or arrangement of the Company in which the Executive participates or to which he is a party, including the Employment Agreement, and the parties acknowledge that such covenants or provisions shall remain in full force and effect (including any applicable forfeiture or repayment provisions in the event of breach) following the Termination Date in accordance with the terms of such provisions. For the avoidance of doubt, the noncompete covenant set forth in Section 5 of the Employment Agreement shall apply only in respect of activities actually conducted or under contemplation as new activities by the Company or any of its Affiliates at the Termination Date. (b) Nondisparagement . From and following the Effective Date, the Executive shall not make, either directly or by or through another person, any oral or written negative, disparaging or adverse statements or representations of or concerning the Company or its affiliates, any of their clients or businesses or any of their current or former officers, directors or employees; provided , however , that nothing in this Agreement shall prohibit (1) confidential, critical communications between the Executive and the Company or its representatives in connection with the Executive’s employment or (2) the Executive from disclosing truthful information if legally required (whether by oral questions, interrogatories, requests for information or documents, subpoena, civil investigative demand or similar process). From and following the Effective Date, the Company agrees that it will not make, and will instruct its current directors and officers not to make, any oral or written negative, disparaging or adverse statements or representations of or concerning the Executive or the Executive’s employment with the Company; provided , however , that nothing in this Agreement shall prohibit (1) confidential, critical communications between the Executive and the Company or its representatives in connection with the Executive’s employment or (2) the Company from disclosing truthful information if legally required (whether by oral questions, interrogatories, requests for information or documents, subpoena, civil investigative 3 demand or similar process). (c) Effect of Certain Terminations . If the Executive’s employment is terminated prior to the Termination Date (i) by the Company for “cause,” (ii) by the Executive other than in a “constructive termination” and/or other than for “good reason,” or (iii) on account of the Executive’s death or “disability” (as each quoted term is defined in the Employment Agreement or any other plan, agreement, policy or arrangement of the Company in which the Executive participates or to which he is a party), the payments and benefits to which the Executive is entitled on account of such termination pursuant to each such plan, agreement, policy or arrangement shall be determined without regard to this Agreement and, for the avoidance of doubt, the Executive shall no longer be entitled to the payments and benefits that would otherwise be provided pursuant to this Agreement. 4. Cooperation . In consideration of the payments and benefits set forth in this Agreement, the Executive agrees that he shall remain available to the Company following his cessation of employment with the Company (whether or not on the Termination Date) to provide assistance in transitioning to an interim Chief Executive Officer and subsequently to a permanent Chief Executive Officer, complete any pending projects, manage handoff of customer relationships and provide such other advice, expertise or knowledge with respect to his duties as the Chief Executive Officer of the Company as may be reasonably requested by the Board or the Company’s Chief Executive Officer over a reasonable period following the Termination Date at mutually convenient times. In addition, the Executive agrees to provide assistance to the Company and its advisors in connection with any audit, investigation or administrative, regulatory or judicial proceeding involving matters within the scope of his duties and responsibilities to the Company during his employment with the Company, or as to which he otherwise has knowledge (including being available to the Company upon reasonable notice for interviews and factual investigations, and appearing at the Company’s reasonable request to give testimony without requiring services of a subpoena or other legal process). In the event that the Company requires the Executive’s assistance in accordance with this section, the Company shall reimburse the Executive for reasonable out-of-pocket expenses (including travel, lodging and meals) incurred by the Executive in connection with such assistance, subject to reasonable documentation and compliance with the Company’s standard expense reimbursement policy. 5. General Release . The Executive acknowledges that, as of the Effective Date, he is not legally entitled the payments and benefits set forth in this Agreement to which he will first become entitled following the Effective Date. In consideration of such payments and benefits, on or following the Termination Date, but not later than 21 days following the Termination Date, the Executive shall execute and deliver to the Company a release of claims against the Company and its subsidiaries and affiliates and each of their respective officers, employees, directors, shareholders and agents
